Citation Nr: 0700198	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial rating for service-connected 
hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of July 2004 and January 
2006.  This matter was originally on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

A travel board hearing was held before the undersigned 
Veterans Law Judge at the Oakland, California RO in June 
2006; a transcript is of record.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level VIII in the left ear. 
 

CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	in March 2001, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The RO also requested that the veteran send additional 
evidence such as dates of medical treatment during service, 
records and statements from service-medical personnel, 
employment physical examination reports, pharmacy 
prescription records, and medical evidence of treatment 
received after service.  The Board finds that this request 
was sufficiently broad and would have the same effect as if 
the RO had requested that the veteran send "any evidence in 
his possession."  Thus, the Board finds that the RO has 
satisfied this requirement.  Quartuccio, 16 Vet. App. at 187.      

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.  The veteran has had the opportunity to 
respond to this notice, including by testifying at his travel 
board hearing in June 2006.

Finally, the Board finds that the duty to assist, as required 
by the VCAA and the Board remands, has been satisfied.  The 
RO initially provided the veteran with a VA examination in 
September 2001 and a VA travel board hearing in February 
2004.  The Board, however, remanded the case in July 2004 so 
that the veteran could be provided with another VA audio 
examination for the purpose of determining the current 
severity of his service-connected hearing loss.  The record 
shows that such an examination was conducted in December 
2004.   

In January 2006, the Board remanded the case for a second 
time.  The purpose of this remand was so that the veteran 
could be provided with another travel board hearing because 
the Board member who conducted the first hearing was no 
longer empoyed by the Board.  A hearing was held before the 
undersigned Veteran's Law Judge in June 2006.  The RO also 
obtained the veteran's service medical records and all 
private medical records that the veteran requested.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Compensable Rating for Bilateral Hearing Loss

In the March 2002 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating effective December 22, 2002, the date the veteran 
originally filed the claim.  The issue before the Board is 
the initial assignment of a noncompensable rating for 
bilateral sensorineural hearing loss; the veteran contends 
that a higher rating is warranted.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2006).  Under 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment, when 
puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Id.  

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a) (2006).

The record shows that the veteran underwent two separate VA 
examinations for hearing loss.  In September 2001, an 
audiometric evaluation revealed the following pure tone 
thresholds, in decibels, at 1,000, 2,000, 3,000, and 4,000 
Hertz: 10, 20, 65, and 90 for an average of 46 in the right 
ear; and 55, 70, 105, and NR, for an average of 84 in the 
left ear, assuming that 'No Response' equates to a 105 
decibel hearing loss (the highest listed on 38 C.F.R. § 4.85, 
Table VIA).  Speech recognition (per Maryland CNC) was 100 
percent in the right ear and 74 percent in the left ear.  The 
summary of the audiological test results reflected moderate 
hearing loss in the right ear and severe hearing loss in the 
left ear.   

The VA audiometric findings of September 2001 reflect level I 
auditory acuity in the right ear and level VII auditory 
acuity in the left ear under Table VI.  See 38 C.F.R. § 4.85, 
Tables VI (2006).  These numeric designations in combination 
correspond to a zero percent, or noncompensable, rating.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2006).  
Because each of the threshold levels in the veteran's left 
ear are greater than 55, the values derived under Table VIa 
are to be considered.  See 38 C.F.R. 4.86(a) (2006).  Under 
Table VIa, the auditory acuity level in the veteran's left 
ear is VIII.  Using this numeric designation in combination 
with that assigned to the veteran's right ear still 
corresponds to a zero percent, or noncompensable, rating.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2006).  

A VA audiometric evaluation conducted in December 2004 
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz: 5, 5, 65, and 80 for an 
average of 39 in the right ear; and	20, 35, 80, and 100 for an 
average of 59 in the left ear.  Speech recognition (per 
Maryland CNC) was 98 percent in the right ear and 94 percent 
in the left.

The summary of the audiological test results reflected 
moderately severe to severe sensorineural hearing loss in the 
right ear, and profound sensorineural hearing loss in the 
left ear.  The examiner concluded that this was consistent 
with the veteran's report of excessive noise exposure while 
in service.   

The VA audiometric findings of the December 2004 examination 
reflect level I auditory acuity in the right ear and level II 
auditory acuity in the left ear under Table VI.  See 38 
C.F.R. § 4.85, Table VI (2006).  These numeric designations 
in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2006).  Table VIa does not apply to 
these values because in neither ear were all four auditory 
acuity levels greater than 55.  See 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100 (2006).  

Neither the clinical findings of the September 2001 
examination nor the findings of the December 2004 examination 
demonstrate that the veteran meets the criteria for a 
compensable rating under Diagnostic Code 6100.  In short, his 
bilateral hearing loss is manifested by no more than auditory 
acuity level I in the right ear and auditory acuity level 
VIII in the left ear.

At the veteran's June 2006 travel board hearing, he expressed 
frustration with his hearing loss.  The veteran explained how 
his hearing loss affected his ability to communicate with 
others.  The veteran stated that he had difficulty conversing 
with his wife or watching the television, even when wearing 
his hearing aids.  The veteran's wife, D.P. explained how she 
often had to repeat things many times and that the veteran 
turned the volume of the television very loud just to be able 
to hear it.  

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for his bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his right ear hearing loss disability.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hearing loss causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected hearing loss interferes with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).







ORDER

Entitlement to a compensable rating for service-connected 
hearing loss is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


